United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.K., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
OFFICE OF INFORMATION &
TECHNOLOGY, Austin, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Vanessa Sanders, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1282
Issued: March 12, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 24, 2012 appellant filed a timely appeal from a December 7, 2011 decision of
the Office of Workers’ Compensation Programs (OWCP) which denied her reconsideration
request on the grounds that it was untimely filed and failed to establish clear evidence of error.
Because more than one year elapsed from the last merit decision dated October 7, 2010 to the
filing of this appeal, the Board lacks jurisdiction to review the merits of appellant’s claim
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3.
ISSUE
The issue is whether OWCP properly determined that appellant’s request for
reconsideration was untimely filed and did not demonstrate clear evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 11, 2010 appellant, a 65-year-old information and technology (IT) security
officer, filed a Form CA-2 claim for benefits alleging an emotional condition causally related to
employment factors. She stated that she had been performing the workload of two to three
people without assistance for several years and worked more than 40 hours almost every week
without breaks or lunch. The excessive workload resulted in stress.
In an accompanying statement, appellant asserted that as the facility information security
officer she was responsible for overseeing 3,000 computer users without assistance. She had
unsuccessfully requested assistance from management despite the fact that other departments
hired employees to help with the information security workload. Appellant asserted that the
department hired interns but declined to assign them to help her with her tasks, despite the fact
that she informed management that she needed help. She submitted numerous e-mails during
2009 and 2010 in support of her allegation of overwork, understaffing and being assigned to
excessive work duties.
In an e-mail dated April 30, 2009, Armando Diaz de Leon, a supervisor, responded to
appellant’s allegations that she was having difficulty meeting her work responsibilities. He
noted that she had contacted management regarding these issues and stated:
“Why did you not seek guidance from me? I [a]m your frontline supervisor and
could have helped with your issue regarding all the projects on your plate. I [a]m
trying to work with you and help out as best I can. I was in the office during that
… week and it was just last week that I was off traveling, so I was around but I do
n[o]t have an e[-]mail from you asking for my guidance. In the future come to me
first and if I [a]m not able to help you then we can go up the chain for further
guidance, but how can I help you when you do n[o]t even come to me? Please do
not add other high level managers to this e[-]mail thread, let’s work this out
amongst us. It [i]s a local issue and we can resolve this.”
In a report dated March 18, 2010, Dr. David Nichol, a psychiatrist, obtained a history that
appellant had been experiencing extreme anxiety and depression for five years, which became
worse in August 2009. At that time, appellant was allegedly subjected to increasing harassment
by her supervisor and had developed a rash, shortness of breath, sleeplessness, headaches, nausea
and abdominal pain. She related an excellent work experience until 2005, when she began
having fears that her supervisor would fire her because she was not completing her work.
Dr. Nichol stated that appellant’s work situation deteriorated because she was unable to satisfy
the demands of her supervisor, despite being overworked. He diagnosed acute stress disorder,
panic disorder with agoraphobia, major depressive disorder and irritable bowel syndrome, which
he attributed to extreme overwork and discord with her supervisor.
In a May 10, 2010 report, Dr. Nichol reiterated his findings and conclusions. He opined
that virtually all of appellant’s symptoms were due to work-related stress and he strongly
recommended that she acquire a new supervisor and an assistant.

2

Appellant submitted a copy of an Equal Employment Opportunity (EEO) claim dated
October 19, 2009. She alleged that management discriminated against her due to her ethnic
background, that she was overburdened with work responsibilities and was subjected to a hostile
work environment.
By decision dated October 7, 2010, OWCP denied appellant’s claim for an emotional
condition, finding that she failed to establish a compensable factor of employment. It listed her
allegations that she was performing the workload of two to three people without assistance for
several years, working more than 40 hours a week without breaks or lunch, and that she had
unsuccessfully requested assistance from management. OWCP noted that the employing
establishment had rebutted appellant’s allegations and that she had failed to provided sufficient
evidence to establish administrative error or abuse.
By letter dated October 24, 2011, appellant, through her attorney, requested
reconsideration. Counsel argued that appellant provided sufficient factual and medical evidence
to establish that she sustained an emotional condition causally related to employment factors.
She reiterated appellant’s contentions that she was overburdened by an excessive workload and
received insufficient staffing or support from her supervisor to complete her tasks. Counsel
reiterated that she was the only information security officer at the worksite tasked with
overseeing more than 3,000 computer users, that other departments had hired more than one
information security officer to handle similar responsibilities and that her supervisor had
repeatedly ignored her requests for assistance.
Appellant submitted a copy of a position description form and various e-mails. An
e-mail dated September 30, 2008 from her to management noted that her department had just
hired two interns, January 15, 2009 e-mails between appellant and management noted that an
intern had been hired and discussed the work responsibilities with which he would be tasked. A
March 15, 2009 e-mail from appellant to management stated that she had recently received
instructions which seemed to conflict with her primary duties, that she was being tasked with
overlapping responsibilities, that she had been instructed to cancel a meeting, and that
management had failed to provide her with interns who could assist her in her work duties. In
e-mails dated November 24, 2009, appellant stated that she was unable to attend a meeting
because she was busy with other duties.
Appellant submitted a copy of a three-page memorandum from July 2009 to her
supervisor which noted that she had experienced difficulty training one of the interns that
management had hired. She expressed concern that the intern was underperforming and not
being held to the same standards for which she was responsible as an information security
officer.
By decision dated December 7, 2011, OWCP denied appellant’s request for
reconsideration without a merit review, finding the request had untimely requested
reconsideration and that appellant had not established clear evidence of error.

3

LEGAL PRECEDENT
Section 8128(a) of FECA2 does not entitle an employee to a review of an OWCP decision
as a matter of right.3 This section, vesting OWCP with discretionary authority to determine
whether it will review an award for or against compensation, provides:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”
OWCP, through its regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a).4 As one such limitation, it has stated that it
will not review a decision denying or terminating a benefit unless the application for review is
filed within one year of the date of that decision.5 The Board has found that the imposition of
this one-year time limitation does not constitute an abuse of the discretionary authority granted
by OWCP under 5 U.S.C. § 8128(a).6
In those cases where a request for reconsideration is not timely filed, the Board had held
however that OWCP must nevertheless undertake a limited review of the case to determine
whether there is clear evidence of error pursuant to the untimely request.7 OWCP procedures
state that it will reopen an appellant’s case for merit review, notwithstanding the one-year filing
limitation set forth in 20 C.F.R. § 10.607(b), if appellant’s application for review shows “clear
evidence of error” on the part of OWCP.8
To establish clear evidence of error, an appellant must submit evidence relevant to the
issue which was decided by OWCP.9 The evidence must be positive, precise and explicit and
2

5 U.S.C. § 8128(a).

3

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989), petition for recon. denied,
41 ECAB 458 (1990).
4

Thus, although it is a matter of discretion on the part of OWCP whether to review an award for or against
payment of compensation, OWCP has stated that a claimant may obtain review of the merits of a claim by
(1) showing that OWCP erroneously applied or interpreted a point of law, or (2) advances a relevant legal argument
not previously considered by OWCP, or (3) constituting relevant and pertinent new evidence not previously
considered by OWCP. See 20 C.F.R. § 10.606(b).
5

20 C.F.R. § 10.607(b).

6

See cases cited supra note 2.

7

Rex L. Weaver, 44 ECAB 535 (1993).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b) (May 1991).

9

See Dean D. Beets, 43 ECAB 1153 (1992).

4

must be manifested on its face that it committed an error.10 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.11 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.12 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.13 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to shift the weight of the evidence in favor of the claimant and raise a substantial
question as to the correctness of OWCP’s decision.14 The Board makes an independent
determination of whether an appellant has submitted clear evidence of error on the part of
OWCP such that it abused its discretion in denying merit review in the face of such evidence.15
ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
It issued its most recent merit decision in this case on October 7, 2010. Appellant’s request for
reconsideration was dated October 24, 2011; thus, the request is untimely as it was outside the
one-year time limit.
The Board finds that appellant’s request for reconsideration failed to establish clear
evidence of error. In order to establish clear evidence of error, appellant must submit evidence
relevant to the issue which was decided by OWCP. Appellant submitted a copy of the position
description for an IT security officer, which does not constitute evidence relevant to the issue of
whether she established a compensable employment factor. She also submitted e-mails that
noted her complaints to management pertaining to her work assignments and staffing levels.
Appellant alleged being treated in a discriminatory manner. Although these e-mails constitute
new evidence in support of her claim for an emotional condition, they are cumulative of the emails which were considered by OWCP. They are not sufficient to prima facie shift the weight
of the evidence in favor of appellant or raise a substantial question as to the correctness of
OWCP’s decision. Therefore, appellant has failed to demonstrate clear evidence of error on the
part of OWCP such that it abused its discretion in denying merit review.

10

See Leona N. Travis, 43 ECAB 227 (1991).

11

See Jesus D. Sanchez, supra note 2.

12

See Leona N. Travis, supra note 10.

13

See Nelson T. Thompson, 43 ECAB 919 (1992).

14

Leon D. Faidley, Jr., supra note 2.

15

Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied, 41 ECAB 458 (1990).

5

CONCLUSION
The Board finds that appellant has failed to submit evidence establishing clear error on
the part of OWCP in her reconsideration request dated October 28, 2011 and OWCP properly
denied further review.
ORDER
IT IS HEREBY ORDERED THAT the December 7, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 12, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

